Citation Nr: 1212347	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO. 10-19 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for lupus.

2. Entitlement to service connection for an autoimmune syndrome, claimed as secondary to service-connected alopecia and pseudofolliculitis. 

3. Entitlement to service connection for liver damage, claimed as secondary to service-connected alopecia and pseudofolliculitis or to an autoimmune syndrome. 

4. Entitlement to service connection for vitiligo, secondary to service-connected alopecia and pseudofolliculitis or to an autoimmune syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In addition to denying the claims listed above, the June 2008 rating decision on appeal also denied service connection for tinnitus, kidney disease, and a sleep disorder. The Veteran withdrew his appeal of service connection for tinnitus in May 2009; his claim of kidney disease in October 2010; and his claim for a sleep disorder in May 2011. His claim for lupus is discussed below. 

In January 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A copy of the transcript has been associated with the claims file. The record was held open for an additional 30 days, during which the Veteran submitted additional private medical evidence and waived his right to have it initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2011). 

The issues of entitlement to service connection for an autoimmune syndrome and vitiligo are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In January 2012, prior to the promulgation of a decision on the issue of entitlement to service connection for lupus, the Veteran withdrew his appeal during his video conference hearing. 

2. The opinion of the April 2011 VA examiner is competent medical evidence.

3. The Veteran has not been shown to have a liver condition that manifested in service or a current liver condition that is causally or etiologically related to his military service or to a service-connected disability. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appealed claim for entitlement to service connection for lupus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2. A liver condition was not incurred or aggravated in service and is not proximately due to, or the result of, or chronically aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 


							


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204. Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204. 



At his January 2012 video conference hearing , the Veteran withdrew his appeal for entitlement to service connection for lupus. His statement indicating his intention to withdraw the appeal as to these issues, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal. See Tomlin v. Brown, 5 Vet. App. 355 (1993).

There remain no allegations of errors of fact or law for appellate consideration as to service connection for lupus. Accordingly, the Board does not have jurisdiction to review the appeal of the claim of service connection for lupus and it is dismissed. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 




VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in August 2007. This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. It also provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. A follow up letter was issued in April 2009. 

His claim was then readjudicated in the March 2010 SOC and February and April 2011 SSOCs. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records ("STRs"), reports of post-service medical treatment, and reports of VA examinations April 2011. He testified at a video conference hearing in January 2012 and the record was left open for an additional 30 days to allow him to submit evidence in support of his claim. 

The April 2011 liver examination was adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims folder. The examiner also provided a rationale for the opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Service Connection

The Veteran contends that he has a liver condition that is the result of an autoimmune syndrome. Because the preponderance of the evidence is against the finding that he has a liver condition, the claim will be denied. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  



In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

While the Veteran has been diagnosed by treating physician Dennis Ayon, M.D., as having autoimmune hepatitis, he has not been diagnosed with a separate liver disorder. The Veteran's claim of service connection for an autoimmune syndrome, including autoimmune hepatitis, is the subject of the remand section below. 

The requirement of a current disability is satisfied if disability has been present at any time between when the claim was filed and when it is finally adjudicated. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). In this case, the preponderance of the evidence does not show that the Veteran had symptoms of or had been diagnosed with an additional liver disorder during the appeals period. 

In February 2004, more than one year before he filed his claim in May 2007, Dr. G. P., a private physician, noted that the Veteran had "sensitivity to many medications, and his new diagnosis of liver fibrosis apparently may be related to his sensitivities." Speculative language such as "may" is not probative evidence in support of his claim. See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

In August 2005, Dr. C. S., a private physician, stated that the Veteran had abnormal liver tests for the previous 10 years and received care from Dr. R. J. for this condition.

April 2009 records from Dr. R. J. state that the Veteran had a history of "abnormal liver tests," that were antimitochondrial antibody ("AMA") negative with normal alanine transaminase. The Veteran was noted to have a history of "whole body itch," which Dr. R. J. concluded "may" be related to liver disease. Dr. R. J.'s speculative statement is not probative evidence. Id. Dr. R. J. concluded that there were no findings to support a diagnosis of primary biliary cirrhosis ("PBC"). 


In April 2011, the Veteran underwent a VA examination. He asserted that Dr. R. J. diagnosed him with PBC via biopsy five years prior. The examiner noted that the claims file did not contain record of a biopsy or a diagnosis of PBC. The examiner stated that, "[the Veteran] has never been treated for primary biliary cirrhosis and multiple liver function tests have never shown the characteristic elevations of bilirubin and alkaline phosphatase." She noted that most of the Veteran's liver function tests were within normal limits. She found that the Veteran had undergone multiple tests for AMA, which is a marker for PBC; most of them were normal, "though one or more have shown low elevations." She elaborated that it was "not clear from these records why he keeps having the tests done over and over." 

Upon examination, the Veteran denied vomiting, nausea, hematemesis, colic, abdominal pain, fever, fatigue, and distention. He reported treatment for depression. He did not have risk factors for liver disease such as a blood transfusion, organ transplant, drug use, body piercing, tattoos, occupational exposure, or high risk sexual activity. The examination and accompanying laboratory tests were within normal limits. The examiner opined that the Veteran did not have a liver condition that was caused by or a result of serving in the military. Her rationale was that the Veteran's liver examination and testing were normal and no disability or condition was diagnosed. 

The opinion of the April 2011 VA examiner provides probative evidence against the Veteran's claim. Her opinion is afforded more probative weight than the speculative statements of the Veteran's private physicians because it was based upon a detailed review of the Veteran's claims file including his many laboratory tests as well as records from Drs. G. P., C. S., and R. J., his private physicians. Therefore, the first element of a service connection claim, a current disability, is not satisfied. Hickson, 12 Vet. App. at 253.

The Veteran's STRs are negative for any diagnosis of or treatment for a liver condition. His June 1972 report of medical history for entry into service did not note liver problems. His July 1974 separation examination did not note liver problems. Therefore, the second element of a service connection claim is not met. Id. Lastly, the nexus element is not satisfied because the Veteran has not been found to have a liver condition. Id. 

The Veteran has argued that his claimed liver condition was caused by his service-connected alopecia and pseudofolliculitis barbae. A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a non-service-connected disability which is aggravated by a service connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. 
§ 3.310(b) (2010); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the preponderance of the evidence does not show that the Veteran has a liver condition. Therefore, the first element of a secondary service connection claim has not been met. Id. The Veteran is currently in receipt of service connection  for alopecia and pseudofolliculitis barbae, which satisfies the second element of a secondary service connection claim. Id. However, the first and third element of a secondary service connection claim is not satisfied because the preponderance of the evidence shows that the Veteran does not have a liver condition. Id. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied on both direct and secondary bases. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

      ORDER
      
      
The claim of entitlement to service connection for lupus is dismissed.

Service connection for a liver condition is denied. 


REMAND

The record is not ready for appellate review of the issue on appeal. The following further development is required. 

At his January 2012 hearing, the Veteran clarified his contention regarding his claim for an autoimmune syndrome. He asserted that his service-connected alopecia is a symptom of an underlying autoimmune condition that he believes has existed since he was in service. The claim had previously been adjudicated as being secondary to his service-connected alopecia. 

In April 2011, the Veteran underwent a skin examination when the examiner reviewed the record and concluded that the Veteran did not have an autoimmune disorder because he had an inconsistent pattern of low to absent AMA positivity "without any definitive diagnosis of lupus or any other autoimmune condition." The Veteran's claims file shows that he had been diagnosed with autoimmune hepatitis in February 2004 by Dr. Dennis Ayon, his private physician. 

On remand, the claims file must be returned to the April 2011 examiner so that she may address the diagnosis of autoimmune hepatitis in an addendum opinion. Black v. Brown, 5 Vet. App. 177 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting a medical opinion as "immaterial" where there was no indication that the physician reviewed the claimant's STRs or another relevant documents which would have enabled them to form an opinion as to service connection on an independent basis). Further, the Veteran's contention that his service-connected alopecia is a symptom of an underlying autoimmune condition must be addressed. 

The April 2011 VA opinion is unclear with regard to the Veteran's claim for service connection for vitiligo. The examiner noted that the Veteran had patchy vitiligo on both forearms and a few patches on his scalp. However, no clear etiology opinion was rendered. The examiner concluded that the Veteran's "current condition is not caused by or a result of his service connected[.]" It appears that the remainder of the sentence was not displayed in the report. Further, the rationale for the opinion was that records for the last 10 years have not contained a diagnosis of an autoimmune disorder, and as noted above, Dr. Ayon diagnosed the Veteran with autoimmune hepatitis. Vitiligo is not discussed. Therefore, the April 2011 opinion is inadequate and an addendum must be obtained. Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr, 21 Vet. App. at 311. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Review the claims file and ensure the development action has been conducted and completed. Then, return the Veteran's claims file to the examiner who conducted his April 2011 skin examination. If that examiner is no longer available, schedule the Veteran for an examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has an autoimmune condition and/or vitiligo that had its onset or was aggravated during active service, or is otherwise related to any incident of service, or whether it was caused by his service connected alopecia. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has an autoimmune condition and/or as a result of any in-service incident. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) Records from Dr. Ayon reflecting a diagnosis of autoimmune hepatitis.

ii) The reports of the April 2011 VA skin and liver examinations. 

iii) The Veteran's STRs showing treatment for pseudofolliculitis barbae, alopecia, acne keloidalis, and pseudopelade of Brocq.  

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must provide an opinion as to the following items. 

i) Whether the Veteran has an autoimmune condition that began during active service, is related to any incident of service or is secondary to his service-connected alopecia. 

ii) Whether the Veteran has vitiligo that began during service, is related to any incident of service or, is secondary to his service-connected alopecia, or is secondary to an autoimmune disease if diagnosed.

iii) The examiner must specifically address Dr. D. Ayon's diagnosis of autoimmune hepatitis and resolve it with any findings at the examination. The examiner must also state whether the Veteran's alopecia and/or vitiligo are symptoms of an underlying autoimmune condition.

f) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

g) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

      CONTINUED ON NEXT PAGE





This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


